DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 23, 27-28, 30-36, 38 and 41-42 have been fully considered and are persuasive.  The objection of claims 23, 27-28, 30-36, 38 and 41-42 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 112(a)”, with respect to claims 31 and 42-43 have been fully considered and are partially persuasive.  The rejection of claims 31 and 42-43 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 112(b)”, with respect to claims 23-30, 39-41 and 43 have been fully considered and are partially persuasive.  The rejection of claims 23-30, 39-41 and 43 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 23-30, 39-41 and 43-44 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, in view of claim 23 reciting “allocating one or more end devices of the end devices to each group created” (which in one interpretation there is one end device of the end devices that is allocated to a group) and “receiving uplink frames from the plurality of end devices”, the specification does not support “for a first end device allocated to a group of the at least one group, acknowledging the uplink frames received in a downlink frame…said downlink frame including a group acknowledgment for all uplink frames (ULF) sent by end devices in said group” because the Examiner could not find support within the specification where there is acknowledgment for uplink frames in a downlink frame for both one end device of the end devices that is allocated to the group and at least one other end device of the end devices that is not in the group. Claims 24-30 and 39 fails to resolve the deficiency of claim 23 and are thus rejected under similar rationale. Claim 40 recite similar limitations of claim 23 and is thus rejected under similar rationale.
Regarding claim 41, in view of claim 41 reciting “allocating one or more end devices of the end devices to each group created” (which in one interpretation there is one end device of the end devices that is allocated to a group/a first group) and “receive first uplink frames from the plurality of end devices”, the specification does not support “for a first end device allocated to a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 41 and 43-44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the plurality of the end devices in said first group" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. Claims 43-44 recite similar limitations of claim 41 or depend from claim 41 and are thus rejected under similar rationale.
Regarding claim 44, it is unclear how there is “the plurality of end devices in accordance with claim 41” when claim 41 is directed to a server. Additionally, it is unclear what the metes 

Allowable Subject Matter
Claims 31-38 and 42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “in response to said end device receiving from the server the message allocating the end device to the group, programming a listening on the wireless communication medium during instances of a group reception window during which end devices in the group can listen out on the wireless communication medium in order to determine whether their uplink frame is acknowledged in a group acknowledgement, the instances of a group reception window being separated by a period P of predetermined duration known to the server and to each end device of said group, so that the instances of the group reception window occur at deterministic instants; and - receiving in multicast mode downlink frames including acknowledgements of said uplink frames during the instances of the group reception window, each downlink frame including a group acknowledgement for all uplink frames sent by the end devices in the group during a period P preceding a first instance of said instances of the group reception window” of claim 31 and “when the first end device has received from the server a message allocating the first end device to a group, program a listening on the wireless communication medium during instances of a group reception window during which the first end device of said group can listen out on the wireless communication medium in order to determine whether their uplink frame is acknowledged in a group acknowledgement, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476